Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The applicant’s claim 1, incorporated subject matter which has been view as allowable after review of the IDS, prior art listing and search in the given time of the examination. 
The prior arts of record fails to anticipate or render obvious in combination the limitations found in the above identified claims. Particularly, the prior art of record fail to teach the following: a first DCNN (deep convolution neural network) model based on the plurality of training data; obtaining a probability map based on the first DCNN model, the probability map displaying at least one cancerous probability of the training data which is predicted by the first DCNN model; and obtaining a second DCNN (deep convolution neural network) model based on the probability map, wherein the second DCNN model determines a first probability that the first digitized image shows a region including a nasopharyngeal carcinoma tissue/determining a second probability that a second digitized image shows a region including a nasopharyngeal carcinoma tissue.
The closest prior art found:
Arar et al (US 20190080450) teaches in Figure 6 and 0283 teaches first classifier (tissue type classifier) can compute a first probability map for the image, whereby the first probability map indicates, for each sub-region ("patch") of the image, the probability 
Huang (US 2020/0090028) teaches  a neural network, generating a feature map according to input data; a cropping layer, cropping the feature map to generate a first cropped part and a second cropped part of the feature map; a first classifier, generating a first probability vector according to the first cropped part; a second classifier, generating a second probability vector according to the second cropped part, wherein weights of the first classifier are shared with the second classifier; and a fusion layer, performing a probability fusion on the first probability vector and the second probability vector in 0005.
However, Arar et al (US 20190080450) and Huang (US 2020/0090028) fail to teach, alone or in combination, a first DCNN (deep convolution neural network) model based on the plurality of training data; obtaining a probability map based on the first DCNN model, the probability map displaying at least one cancerous probability of the training data which is predicted by the first DCNN model; and obtaining a second DCNN (deep convolution neural network) model based on the probability map, wherein the second DCNN model determines a first probability that the first digitized image shows a region including a nasopharyngeal carcinoma tissue/determining a second probability that a second digitized image shows a region including a nasopharyngeal carcinoma tissue..
Claims 1-5 are allow. No renumbering is required.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chefd'hotel et al (US 2017/0169567) teaches SYSTEMS AND METHODS FOR DETECTION OF STRUCTURES AND/OR PATTERNS IN IMAGES. Paragraph 0022 and 0065
YUN et al (US 2019/0311479) teaches METHOD AND DEVICE FOR IDENTIFYING PATHOLOGICAL PICTURE. Figure 1 and 0042-0049.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671.  The examiner can normally be reached on 5:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663